     Case 3:20-cv-02117-TWR-LL Document 11 Filed 03/26/21 PageID.124 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   STRIKE 3 HOLDINGS, LLC,                             Case No.: 20-CV-2117 TWR (LL)
12                                      Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
13                                                       EX PARTE APPLICATION FOR
                                                         LEAVE TO FILE UNREDACTED
14   v.
                                                         VERSIONS OF PLAINTIFF’S
15                                                       FIRST AMENDED COMPLAINT,
                                                         PROPOSED SUMMONS, AND
16   JOHN DOE subscriber assigned IP                     RETURN OF SERVICE UNDER
17   address 76.252.239.158,                             SEAL
18                                    Defendant.
                                                         (ECF No. 9)
19
20
           Presently before the Court is Plaintiff Strike 3 Holdings, LLC’s Ex Parte Application
21
     for Leave to File Unredacted Versions of Plaintiff’s First Amended Complaint, Proposed
22
     Summons, and Return of Service under Seal. (“Ex Parte Application,” ECF No. 9.)
23
     Plaintiff’s Ex Parte Application requests the unredacted First Amended Complaint, the
24
     proposed Summons, and the Return of Service to be filed under seal on the basis that these
25
     documents contain Defendant’s name, address, and additional factual information which
26
     directly links the Defendant to the alleged infringement in this case.
27
           Courts have historically recognized a “general right to inspect and copy public
28

                                                     1
                                                                              20-CV-2117 TWR (LL)
     Case 3:20-cv-02117-TWR-LL Document 11 Filed 03/26/21 PageID.125 Page 2 of 3



 1   records and documents, including judicial records and documents.” Nixon v. Warner
 2   Commc’ns, Inc., 435 U.S. 589, 597 & n.7 (1978). “Unless a particular court record is one
 3   ‘traditionally kept secret,’ a ‘strong presumption in favor of access’ is the starting point.”
 4   Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Foltz
 5   v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). In order to
 6   overcome this strong presumption, a party seeking to seal a judicial record must articulate
 7   compelling justifications for sealing that outweigh the public policies favoring disclosure.
 8   See Kamakana, 447 F.3d at 1178–79. “In turn, the court must ‘conscientiously balance[]
 9   the competing interests’ of the public and the party who seeks to keep certain judicial
10   records secret.” Id. at 1179 (citation omitted).
11         After examination of the documents at issue, the Court agrees with Plaintiff and finds
12   that despite the generally recognized right to inspect records and documents in this country,
13   Plaintiff has overcome this strong presumption of access by providing compelling reasons
14   to seal. See Nixon, 435 U.S. at 597 & n.7; see also Pintos v. Pac. Creditors Ass’n, 605 F.3d
15   665, 677–78 (9th Cir. 2010) (holding that a “compelling reasons standard applies to most
16   [motions to seal] judicial records.”). Here, the documents Plaintiff wishes to seal include
17   information regarding Defendant’s identity. Given the subject matter of the alleged
18   infringement is adult motion pictures, there are valid privacy concerns for Defendant.
19   Additionally, Plaintiff has filed a redacted version of the First Amended Complaint (ECF
20   No. 8), so the public is able to access all available information regarding this action, apart
21   from Defendant’s identity. Balancing the need for the public’s access to information and
22   Plaintiff’s interest in keeping this information private weighs strongly in favor of sealing,
23   at least at this early stage of the litigation. However, the Court will reevaluate this issue
24   after Defendant has entered an appearance.
25         Accordingly, the Court GRANTS Plaintiff’s Ex Parte Application as follows. (Doc.
26   No. 9.) The Seal Clerk is ORDERED to file the unredacted First Amended Complaint,
27   proposed Summons, and Return of Service (ECF No. 10) UNDER SEAL. After Defendant
28   enters an appearance in this case, Plaintiff and Defendant SHALL FILE a renewed motion

                                                   2
                                                                                20-CV-2117 TWR (LL)
     Case 3:20-cv-02117-TWR-LL Document 11 Filed 03/26/21 PageID.126 Page 3 of 3



 1   to seal no later than thirty (30) days after the date Defendant enters an appearance. If no
 2   renewed motion to seal is filed within thirty days after Defendant enters an appearance,
 3   the Court may order all sealed documents in this action to be unsealed without further
 4   notice to the parties.
 5         IT IS SO ORDERED.
 6   Dated: March 26, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20-CV-2117 TWR (LL)
